                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYREE TYQUAN MOY,                            :   CIVIL NO. 1:18-CV-1575
                                             :
             Plaintiff                       :   (Chief Judge Conner)
                                             :
      v.                                     :
                                             :
DOCTOR KEENAN, et al.,                       :
                                             :
             Defendants                      :

                                        ORDER

      AND NOW, this 12th day of November, 2019, upon consideration of plaintiff’s

motion (Doc. 61) for reconsideration, wherein he requests that the court reconsider

its order (Doc. 50) denying appointment of counsel, and seeks appointment of

counsel for the purpose of his deposition, and it being clear that defendants have

not filed a motion to depose Moy, who is presently incarcerated in a state

correctional facility, see FED. R. CIV. P. 30(a)(2)(B) (“A party must obtain leave of

court, and the court must grant leave to the extent consistent with Rule 26(b)(1) and

(2) . . . if the deponent is confined in prison.”), and, thus, the record does not

indicate to the court that a deposition has been scheduled, and, furthermore, Moy

has continued to demonstrate a reasonable ability to litigate this action pro se, and

his latest motion fails to set forth sufficient special circumstances or factors which

would warrant the appointment of counsel, see Tabron v. Grace, 6 F.3d 147, 153,
155-57 (3d Cir. 1993), it is hereby ORDERED that the motion (Doc. 61) for

reconsideration is DENIED and the renewed request for appointment counsel is

DENIED as premature.




                                      /S/ Christopher C. Conner
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania




                                         2
